           Case 1:19-cv-00126-NONE-EPG Document 71 Filed 07/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
      JASON B. PERKINS,
10                                                  Case No. 1:19-cv-00126-NONE-EPG
                     Plaintiff,
11
      v.                                            ORDER GRANTING CLARIFICATION
12
                                                    REGARDING DEADLINE FOR
13    CITY OF MODESTO, et al.,                      DEFENDANTS’ DISCLOSURE OF
                                                    ONE EXPERT
14            Defendants.
                                                    (ECF No. 70)
15

16

17           Before the Court is Defendant’s request for clarification regarding the deadline for

18    Defendants to disclose their expert. (ECF No. 70; see ECF No. 69.) The request is GRANTED.

19           IT IS ORDERED:

20           1. Defendants shall disclose their expert no later than July 20, 2020.

21           2. The deadline for disclosure of a rebuttal expert, if any, to this expert is August 17,

22               2020.

23
     IT IS SO ORDERED.
24

25     Dated:    July 14, 2020                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
